DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-11, and 13-20 are currently pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leonid Kisselev on 05/13/2022
The application has been amended as follows: 
Claim 1 at line 21; amend “a capacitor” to “another capacitor” 
Claim 11 at line 33; amend “a capacitor” to “another capacitor” 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Baker (US20080139953) in view of Boon (US 6,427,085) does not disclose the presently claimed invention as argued. As noted in the rejection of record, AC coupling capacitors and signal amplifiers were well known in the art at the time. Both Baker and Boon teach these components where the signal passes through the coupling capacitor then is amplified by an operational amplifier, but does not detail that there is another capacitor that applies an anti-aliasing low pass filter after this has occurred. Again, the components and their functions were well-known before the effective filing date, however the order that the circuits were placed in nor the sequence of processing steps was not, and by extension the skilled artisan before the effective filing date would have had to utilize impermissible hindsight to arrive at the Applicant’s presently claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        

/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794